Citation Nr: 0203477	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  96-37 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for irritable bowel 
syndrome.  

(The issues of entitlement to service connection for heart 
disease, to include Wolff-Parkinson-White syndrome, to 
include as due to an undiagnosed illness; multiple joint pain 
due to an undiagnosed illness; and a chemical sensitivity 
disorder manifested by shortness of breath, fever, chills, 
and muscle aches, to include as due to an undiagnosed 
illness, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, to include in Southwest Asia during the Persian Gulf 
War.  He also had active duty for training from June to 
August 1984, and from June 1985 to August 1985.  

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims for 
service connection.  

In May 1996 the veteran submitted his notice of disagreement 
(on a VA Form 9), wherein he indicated disagreement with the 
denial of service connection for irritable bowel syndrome, 
Wolff-Parkinson-White syndrome, joint pain, shortness of 
breath and memory loss.  The RO issued a statement of the 
case in June 1996, which included the issues of service 
connection for irritable bowel syndrome, Wolff-Parkinson-
White syndrome, a lung disorder and memory loss.  The veteran 
submitted his substantive appeal in July 1996, wherein he 
continued to disagree with the denial of service connection 
for the disabilities listed in the statement of the case and 
for joint pain.  

The Board of Veterans' Appeals (Board) remanded the claims in 
September 1997 and ordered the RO to issue a statement of the 
case as to the issue of service connection for joint pain.  
The RO issued a supplemental statement of the case as to the 
issue of service connection for joint pain in October 1997.  
They also sent a letter to the veteran requesting that he 
provide a complete list of all medical care providers who had 
treated him for his claimed disabilities.  The RO then 
arranged for the veteran to be afforded VA examinations to 
determine if he had undiagnosed illness or if any of his 
symptoms could be clinically diagnosed.  The veteran 
subsequently perfected his appeal of the multiple joint pain 
(arthralgia) claim by submitting a statement that the Board 
construes as a timely substantive appeal. 

After the Board's development was completed, the RO issued a 
supplemental statement of the case in April 2000.  The issues 
of entitlement to service connection due to undiagnosed 
illnesses included were as follows: 1.  Multiple chemical 
sensitivity with fever, chills, muscle aches and shortness of 
breath, 2.  Wolff-Parkinson-White syndrome, 3.  Irritable 
bowel syndrome, 4.  Post-traumatic stress disorder (claimed 
as memory loss).  

The RO granted service connection for post-traumatic stress 
disorder in June 2000.  The Board has construed the grant of 
service connection for post-traumatic stress disorder as a 
full grant of the veteran's claim for service connection for 
memory loss.  The VA evaluations for post-traumatic stress 
disorder included tests of memory and the criteria for rating 
post-traumatic stress disorder include consideration of 
impairment of memory.  Accordingly, the issue of service 
connection for memory loss is moot.  

In August 2001 the RO reconsidered the veteran's claims for 
service connection for the following: 1.  Multiple chemical 
sensitivity with fever, chills, muscle aches and shortness of 
breath (claimed as lung condition as due to undiagnosed 
illness), 2.  Wolff-Parkinson-White syndrome (claimed as due 
to undiagnosed illness), 3.  Irritable bowel syndrome 
(claimed as due to undiagnosed illness).  The veteran was 
issued a supplemental statement of the case as to those 
issues.  

The Board is undertaking additional development on the issues 
of service connection for heart disease, to include Wolff-
Parkinson-White syndrome, to include as due to an undiagnosed 
illness; multiple joint pain due to an undiagnosed illness; 
and a chemical sensitivity disorder manifested by shortness 
of breath, fever, chills, and muscle aches, to include as due 
to an undiagnosed illness, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3, 105 (January 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  

In view of the favorable decision that follows, the veteran's 
claim that his gastrointestinal disorder is due to an 
undiagnosed illness or is secondary to his service-connected 
PTSD is moot.
 

FINDING OF FACT

The veteran's irritable bowel syndrome began during active 
service.  


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters.  As an initial matter the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

For the reasons stated below, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA and its 
implementing regulations have been fulfilled, to include the 
provisions of 38 C.F.R. § 3.159, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.  

The claims folder contains the service medical records and 
the private facilities identified by the veteran.  There is 
no indication of any additional relevant evidence that has 
not been obtained by the RO.  The veteran has been afforded 
adequate VA examinations, and the Statement and Supplemental 
Statements of the Case issued during this appeal, which 
contained a summary of all of the relevant evidence and 
applicable law and regulations, adequately informed the 
veteran of what evidence was needed to support his claim for 
service connection for irritable bowel syndrome.  The Board 
finds that VA has met its duty to assist the veteran in 
developing his claim.  The RO wrote the veteran in June 2001, 
informing him of the provisions of the VCAA, and then 
readjudicated his claim under such provisions as set out in 
the August 2001 supplemental statement of the case.  The 
Board is cognizant of the RO's decision denying the veteran's 
claim of service connection for irritable bowel syndrome as 
"not well grounded" but, in view of the above compliance 
with the duty to assist and duty to notify provisions, the 
consideration of all of the relevant evidence and applicable 
law and regulations, and in light of the Board's favorable 
decision, there is no prejudice to the veteran in proceeding 
with the adjudication of this appeal.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Factual Background.  The veteran's DD Form 214 reveals he 
entered active duty in November 1990 and was separated in 
June 1991.  He was ordered to active duty in support of 
operation Desert Shield/Storm and was awarded a Southwest 
Asia Service medal with two stars.  The veteran also had 
active duty for training from June to August 1984, and from 
June 1985 to August 1985.  

Service medical records show that the veteran was evaluated 
and treated in June 1984 for multiple complaints, including 
stomach cramps and a cough.  Clinical findings included 
abdominal tenderness upon palpation.  The assessment was 
gastroenteritis and the veteran was treated symptomatically.  
The service medical records do not include an examination 
performed at the time he entered service in November 1990.  
An examination was performed prior to his re-deployment in 
April 1991 but the clinical evaluation sheet was not filled 
out on this report.  The veteran's Southwest Asia 
Demobilization Redeployment Medical Evaluation form reveals 
the veteran did not suffer any injuries or disease while in 
the Southwest Asia region.  On the form he checked "no" to 
all of the inquiries as to specific symptoms.  He indicated 
he did not have reason to believe he or members of his unit 
were exposed to chemical warfare or germ warfare.  

In December 1993 the veteran submitted his application for VA 
benefits.  He described his claimed disabilities, to include 
lower gastrointestinal bleeding and nausea.  He indicated the 
bleeding began in March 1991 and reoccurred in September 
1991.  He further indicated that he was treated for lower 
gastrointestinal bleeding by Dr. B. at Buchanan Hospital in 
March 1992.  

A VA examination of the veteran was performed in January 
1994.  It was noted that he was working as a foreman and 
welder at that time.  He had worked from June 1993 to the 
date of the examination and lost no time due to his 
disability.  Prior to that he had been a Virginia State 
Trooper from November 1989 to June 1993.  He indicated that 
he had lost time from work during that time because of 
stomach problems.  Prior to that he had been an assistant 
manager of a steel company.  When he was a State Trooper he 
was on active duty in the Persian Gulf.  Additional history 
obtained from the veteran included a severe episode of 
diarrhea in March 1991, while stationed at Log Base Charley 
in Northern Saudi Arabia, and a severe episode of nausea and 
diarrhea after meals, along with melena over a period of 8-10 
months and some weight loss in 1992.  He indicated that 
irritable bowel syndrome with Helicobacter infection had been 
diagnosed. 

At the time of the January 1994 examination the veteran 
weighed 249 pounds, which had increased from 195 about two 
years earlier.  His abdomen was soft and nontender with 
normal bowel sounds and no organomegaly.  The pertinent 
diagnosis was irritable bowel syndrome. 

In March 1994 the veteran submitted a Statement in Support of 
claim.  He stated that information could be obtained from the 
Mountain Home VA Hospital and from Dr. B at the Buchanan 
General Hospital 

The veteran submitted his notice of disagreement on a VA Form 
9 in May 1996.  He indicated he wished to appear personally 
before the Board at the local VA office.  The veteran wrote 
his irritable bowel syndrome started while he was in the Gulf 
Region. 

The veteran submitted with his notice of disagreement private 
medical records.  They included July 1992 records from the 
Bristol Regional Medical Center.  Those records reveal the 
veteran was treated for nausea, vomiting and abdominal pain.  
An esophagogastroduodenoscopy was within normal limits, aside 
from minimal esophagitis.  A July 1992 examination by the 
Midway Medical Group was performed for employment with the 
State Police.  The diagnosis was irritable bowel syndrome, 
abdominal pain, diarrhea, rectal bleeding, and a questionable 
anal tear.  A letter from the Midway Medical Group to Dr. B 
reveals that for a year the veteran had constant dull, 
abdominal right upper quadrant burning which was not affected 
by food, antacids or bowel movements.  In September 1992 the 
physician wrote Dr. B again and stated that after fully 
evaluating the veteran it seemed virtually certain to be 
irritable bowel syndrome, possibly complicated by depression.  

The veteran's spouse submitted a statement in August 1996.  
She wrote that after returning from Desert Storm her husband 
had health complications he had never experienced before, 
with one mysterious illness after another.  He started having 
multiple symptoms, to include frequent vomiting and diarrhea.  
The veteran first experienced the symptoms overseas, but he 
did not seek medical attention because he thought it was due 
to the sandstorms and ingestion, thereof.  After he returned 
home the condition worsened.  The veteran's wife added that 
she knew the veteran before the Gulf and therefore knew what 
problems he has had since returning.  

The veteran also submitted a statement in August 1996.  He 
wrote that prior to his service in the Gulf he was healthy 
and energetic but that, while in the Gulf, he started having 
problems with his stomach with pain, diarrhea, and lower 
gastrointestinal bleeding. 

The veteran's former Assistant Platoon Sergeant who served 
with the veteran in the Persian Gulf submitted a statement in 
July 1996, wherein he indicated that he had shared living 
quarters with the veteran.  He recalled the veteran had 
problems with constant vomiting, stomach pain, diarrhea and 
passing blood, which persisted through the duration of the 
war.  

The veteran submitted a statement in August 1996, wherein he 
reiterated his belief that his irritable bowel syndrome 
started while on active duty in Southwest Asia.  He noticed 
shortly after his return from the Gulf his problems worsened.  

In response to an inquiry from the Board the veteran 
indicated in September 1997 that he no longer wanted a 
personal hearing.  

The Board remanded the veteran's claims for service 
connection for irritable bowel syndrome (along with the 
claims for service connection for Wolff-Parkinson-White 
syndrome, a lung disorder and memory loss) to the RO in 
September 1997.  

Pursuant to a request from the RO, the veteran submitted 
signed consent forms and records of treatment from the 
Medical College of Virginia in December 1997.  On a consent 
form the veteran wrote that no other records could be 
obtained for other medical conditions.  Although the other 
consent forms were signed none listed a physician or hospital 
where treatment record were located.  In his statement the 
veteran indicated his medical records for treatment of 
irritable bowel syndrome (and Wolff-Parkinson-White syndrome) 
had been forwarded. 
In January 1998 the RO sent the veteran's spouse and former 
assistant platoon sergeant letters.  They acknowledged 
receipt of July 1996 statements and requested additional 
information.  They asked for a list all of the symptoms and 
conditions they had observed, the date they noticed each 
symptom or condition and the length of time of it was 
observed.  The RO also requested they indicate the frequency 
of each symptom and the result or impact of each symptom or 
condition.  

The RO also sent the veteran a letter explaining that 
benefits were payable for undiagnosed illness based on Gulf 
War service.  They described the type of evidence needed to 
support such a claim.  

An April 1998 VA examination report reveals that during the 
Persian Gulf War, and continuing after his return, the 
veteran suffered from epigastric and right upper quadrant 
abdominal pain.  He indicated that after his return he was 
diagnosed with irritable bowel syndrome and treated with 
medications.  He continued to have abdominal symptoms in 
spite of taking medications.  Objective examination findings 
included slight right upper quadrant tenderness present in 
the abdomen.  The diagnoses included Irritable bowel syndrome 
since the Gulf War. 

The RO received copies of the veteran's service personnel 
records in December 1999.  They revealed the veteran was 
compensated with imminent danger pay in Saudi Arabia from 
January 1991 to May 1991.  His principal duty was heavy 
vehicle driver.  It was noted the veteran had served overseas 
Saudi Arabia during Desert Shield.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1996).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2001).  


Analysis.  After reviewing the evidence of record, the Board 
concludes that the veteran's irritable bowel syndrome began 
during active service.

The service medical records show that the veteran was treated 
for gastroenteritis in June 1984.  There is no diagnosis of 
irritable bowel syndrome, nor do the 11/90 to June 1991 
clinical records contain any complaints or clinical findings 
relating to this disorder.  However, the veteran is certainly 
competent to state whether he had abdominal pain, vomiting, 
and diarrhea while on active duty.  Moreover, he has 
presented lay evidence of such in-service symptoms.  For 
example, his former platoon Sargent recalled that the veteran 
was constantly vomiting during service.  The veteran has also 
submitted evidence of continuity of symptomatology.  In his 
July 1996 statement in support of claim, he indicated that he 
continued to have gastrointestinal problems after he returned 
and his wife corroborated his account.  She wrote that the 
veteran began having frequent vomiting and diarrhea after his 
return from Desert Storm.  

The first medical record of the veteran's bleeding and 
diarrhea is a January 1992 discharge summary from a private 
hospital.  While the diagnosis at that time was  rectal 
bleeding and hemorrhoids, in July 1992, a private 
gastroenterologist concluded it was likely the veteran had 
irritable bowel syndrome.  Following further evaluation, the 
same specialist opined in September 1992 that it seemed 
virtually certain that the veteran had that diagnosis.  
Subsequently dated medical evidence  confirms a diagnosis of 
irritable bowel syndrome and, following an April 1998 VA 
examination, the diagnoses included irritable bowel syndrome 
since the Gulf War.    

It is the Board's judgment that, given the lay evidence of 
both in-service relevant gastrointestinal symptoms and 
continuity of symptomatology thereafter, the diagnosis of the 
disability in question so soon after service, and the current 
medical evidence of a diagnosis with an apparent link to the 
symptoms that began during veteran's period of active duty, 
service connection for irritable bowel syndrome is warranted.


ORDER

Service connection for irritable bowel syndrome is granted.  



		
	R. F.WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

